Citation Nr: 0522124	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  94-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 1995 
for a grant of service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

3.  Entitlement to an initial compensable rating for 
cutaneous candidiasis, tinea cruris, and tinea corporis.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle sprain, status post 
anterolateral synovectomy.

5.  Entitlement to an effective date prior to March 1, 2002 
for a grant of service connection for fibromyalgia.

6.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, with four months prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1991, April 1992, February 1995, and 
May 2001 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2003, the Board remanded the veteran's claims to 
the RO for further development.  The August 2003 Board remand 
included the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The record reveals that while the 
veteran's claims file was at the Board, the RO granted the 
veteran a TDIU in an April 2003 rating decision.  
Accordingly, the claim for TDIU is no longer in appellate 
status.  In addition, by rating action in December 2004, the 
veteran was granted an increased rating of 100 percent for 
PTSD (effective from date of service connection), and he was 
granted service connection for fibromyalgia (also claimed as 
disability due to undiagnosed illness manifested by aching 
joints, headaches, fatigue, memory problems, and anger).  
Accordingly, the claim for an increased rating for PTSD, and 
the claim for service connection for fibromyalgia are also no 
longer in appellate status before the Board.

The veteran submitted additional evidence to the Board 
subsequent to the January 2005 supplemental statement of the 
case.  The Board notes that this additional evidence is not 
pertinent to the issues which are currently in appellate 
status.  Consequently, remand of the veteran's claims for RO 
review of this newly submitted evidence is not indicated.

The issue of entitlement to an effective date prior to March 
1, 2002 for the grant of service connection for fibromyalgia, 
and the issue of entitlement to an initial compensable rating 
for cutaneous candidiasis, tinea cruris, and tinea corporis, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
post-traumatic stress disorder within one year of discharge 
from service.

2.  The medical evidence of record indicates that the veteran 
had developed post-traumatic stress disorder as of March 3, 
1995, but not prior to that date.

3.  The veteran currently has degenerative joint disease of 
the thoracic spine which was first shown on his examination 
for retirement from service.

4.  The veteran has full range of motion and no instability 
of the right ankle.




CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to March 
3, 1995 for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  Degenerative joint disease of the thoracic spine was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle sprain, status post 
anterolateral synovectomy, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VCAA notice letter dated in July 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to provision 
of VCAA notice.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records, and private and VA medical records, have been 
obtained.  The veteran himself has submitted numerous medical 
records.  He has also testified before a Hearing Officer and 
before the undersigned Veterans Law Judge.   The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claims which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Earlier Effective Date - PTSD

The veteran was granted service connection for post-traumatic 
stress disorder by rating action in May 2001.  The RO 
assigned the veteran an effective date of June 6, 1996.  A 
July 2002 Board decision granted the veteran an earlier 
effective date of March 3, 1995.  The veteran contends that 
he is entitled to an effective date prior to March 3, 1995.  
He has specifically requested that his grant for service 
connection for post-traumatic stress disorder be assigned 
effective in December 1991.  He maintains that a VA social 
worker diagnosed him as having post-traumatic stress disorder 
that month.

The record reflects that the veteran was discharged from 
active duty on May 22, 1991.  The veteran's service medical 
records do not indicate that the veteran had post-traumatic 
stress disorder during service.

The post service medical records date from June 1991.  The 
veteran submitted a claim for service connection for post-
traumatic stress disorder in January 1992.

In August 1993 the veteran was examined at a VA facility for 
chest pain.  The diagnostic impressions included rule out 
post-traumatic stress disorder, and the veteran was referred 
for a psychological examination.  The psychological 
examination was performed on January 25, 1994.  The 
examination report does not reveal that the veteran had post-
traumatic stress disorder.  The diagnoses included dysthymia 
and rule out major depression.

On VA general medical examination in January 1994 the 
examiner noted that the veteran appeared to be 
psychiatrically normal.  The veteran denied a history of 
psychosis.

The veteran was afforded a VA psychiatric examination in 
April 1994.  The VA physician stated that while the veteran 
had post-traumatic stress symptoms, he did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.

A May 5, 1994 letter from a VA social worker indicates that 
the veteran was evaluated by VA outpatient psychiatry for 
post-traumatic stress disorder in 1994, and that the medical 
chart should be examined for the findings.

A March 3, 1995 VA outpatient treatment record contains a 
diagnosis of post-traumatic stress disorder.  Subsequent VA 
medical records, including February 1996 VA outpatient 
records, as well as a February 2000 VA psychiatric 
examination report, confirm that the veteran has post-
traumatic stress disorder. 

Applicable regulations provide that in general the effective 
date of an award of compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  In the case of a direct service 
connection claim, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

In this case the veteran's claim for service connection for 
post-traumatic stress disorder was received in January 1992, 
less than one year after his discharge from service in May 
1991.  Accordingly, he would have been entitled to an 
effective date of the day after discharge from service if he 
had had post-traumatic stress disorder clinically 
demonstrated at that time.  However, the medical evidence of 
record does not indicate that the veteran had post-traumatic 
stress disorder at that time.  Accordingly, the effective 
date of service connection is dependent on the date at which 
the veteran initially clinically demonstrated post-traumatic 
stress disorder, that is, the date that entitlement arose.  

The veteran has claimed on his June 2001 notice of 
disagreement that a prior Board decision recognized that a VA 
social worker evaluated him as having post-traumatic stress 
disorder in December 1991.  However, the record does not 
indicate that there exists a Board decision with such 
reference, or that a diagnosis of PTSD was made in December 
1991.  

While the veteran asserts that he has had post-traumatic 
stress disorder since December 1991, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The possibility of post-traumatic stress disorder was noted 
in August 1993 and a psychological examination was requested.  
However, the psychological examination did not indicate that 
the veteran had post-traumatic stress disorder.  VA 
psychiatric examination in April 1994 also indicated that the 
veteran did not have post-traumatic stress disorder.  The 
record indicates that the first medical diagnosis of post-
traumatic stress disorder was made on March 3, 1995.  
Consequently, the Board finds that March 3, 1995 is the date 
at which entitlement arose.  Since the veteran was not shown 
to have post-traumatic stress disorder prior to March 3, 
1995, he is not entitled to an effective date prior to March 
3, 1995.

III.  Service Connection - Thoracic Spine

The veteran asserts that he has a thoracic spine disability 
due to service.  At his July 1996 and August 1998 hearings, 
the veteran did not remember injuring his thoracic spine in 
service.  The veteran does note that he was found to have 
degenerative joint disease of the thoracic spine less than a 
month after discharge from service.

The veteran reentered active duty in November 1990.  The 
December 1990 examination report does not reveal any 
disability of the spine.  The veteran was discharged from 
service in May 1991, and a June 1991 examination in 
conjunction with the veteran's discharge notes that chest X-
rays showed mild degenerative changes within the thoracic 
spine.

On January 1994 VA medical examination, however, X-rays and 
physical examination of the thoracic spine were negative.  
The veteran reported that he never injured his thoracic 
spine, and that he had no pain or symptoms in the thoracic 
spine itself. 

A June 1998 VA treatment record shows a notation of 
degenerative joint disease of the thoracic spine.  However, 
it is unclear whether this notation is a recordation of 
history provided by the veteran or whether this diagnosis was 
reached with the benefit of X-ray examination.

On VA examination in August 2004, there was no tenderness in 
the thoracic spine.  There was a small area of tenderness at 
the thoracolumbar junction.  The veteran had normal mobility 
of the thoracic spine.  X-rays of the thoracic spine showed 
mild diffuse spondylosis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case the veteran was not shown to have degenerative 
joint disease of the thoracic spine on entry to service and 
he was shown to have this disorder less than a month after 
discharge from service.  While the veteran was not shown to 
have a thoracic spine disability on VA examination in January 
1994, he was once again noted to have degenerative joint 
disease of the thoracic spine in June 1998.  Furthermore, the 
veteran was noted to have diffuse spondylosis of the thoracic 
spine in August 2004.  Spondylosis is a term referring to 
ankylosis of the vertebra: often applied nonspecifically to 
any lesion of the spine of a degenerative nature.  Stedman's 
Medical Dictionary 1678 (27th ed. 2000).

With respect to the question as to whether the veteran has a 
current thoracic spine disability, the Board notes that there 
are three medical records indicating degenerative disease of 
the thoracic spine, and only one medical record indicating 
that the veteran does not have degenerative disease of the 
thoracic spine.  Furthermore, the most recent medical record 
referring to the veteran's thoracic spine indicates that the 
veteran has degenerative disease of the thoracic spine.

As noted above, the veteran was found to have degenerative 
joint disease of the thoracic spine less than a month after 
discharge from service.  Considering that degenerative joint 
disease was found so soon after discharge from service and 
that the veteran was not shown to have degenerative joint 
disease of the thoracic spine prior to service, the Board 
finds that the medical evidence of record is at least in 
equipoise as to whether the veteran has degenerative joint 
disease of the thoracic spine due to service.  Accordingly, 
service connection for degenerative joint disease of the 
thoracic spine is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

III.  Increased Rating - Right Ankle Disability

The veteran maintains that he is entitled to an initial 
rating in excess of 10 percent for his right ankle 
disability.  At his July 1996 and August 1998 hearings, the 
veteran reported that he had continued pain in his right 
ankle.  He testified that he sometimes wore a right ankle 
brace, and that he took medications to relieve the pain.

The veteran was awarded service connection for right ankle 
sprain by rating action in October 1991.  The veteran was 
assigned a noncompensable initial rating effective from May 
23, 1991.  Subsequently, the RO granted the veteran a 10 
percent initial rating, also effective from May 23, 1991.  
The veteran was awarded a temporary 100 percent convalescent 
rating for right ankle surgery from December 2, 1992 to 
February 1, 1993.

In May 1991, just prior to discharge from service, the 
veteran was noted to have a resolving right ankle sprain.  He 
was noted to have full range of motion of the right ankle.

In December 1992, the veteran underwent a synovectomy and 
removal of a loose body from the right ankle.

On VA examination in January 1994, the veteran reported pain 
and discomfort of the right ankle with use and swelling after 
a day's activity.  Examination revealed full range of motion 
of the right ankle.  There was no swelling, effusion, grating 
or grinding.  Inversion caused pain and discomfort, but no 
laxity was detected.

An April 2000 VA orthopedic examination of the ankles 
revealed that the veteran had 10 degrees of dorsiflexion and 
35 degrees of plantar flexion of the right ankle.  The 
examiner noted that the veteran had negative anterior drawer 
in both ankles and that both ankle joints were completely 
stable.  The diagnosis was mild post-traumatic arthritis of 
the right ankle, postoperative loose body incision, with 
improvement in X-ray findings since 1994.

On VA right ankle examination in August 2004, physical 
examination revealed right ankle extension to 12 degrees, 
flexion to 50 degrees, inversion to 35 degrees, and eversion 
to 15 degrees.  There was no lateral laxity.  The examiner 
stated that the veteran's right ankle was entirely normal.  
He reported that there was no instability and no limitation 
of motion of the veteran's right ankle.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle.  This code 
provides for a 20 percent rating for marked limitation of 
motion of the ankle.  

Ankylosis of the ankle, in plantar flexion at less than 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that no incoordination associated with 
the right ankle disability has been found.  In addition, the 
examinations have shown no loss of strength of the right 
ankle.  The veteran has demonstrated very little, if any, 
limitation of motion.  He does not even meet the criteria for 
a 10 percent rating for loss of motion of the right ankle.  
See 38 C.F.R. § 4.71, Plate II (2004).  The veteran was not 
shown to have any pain on motion except with eversion of the 
right ankle on VA examination in February 2000.  Even with 
the consideration of pain on motion, the veteran does not 
meet the requirements for a higher rating for his right 
ankle.

The Board is unable to conclude that the disability more 
nearly approximates the criteria for a 20 percent evaluation 
since the veteran has demonstrated that he has good function 
of the ankle and there is no objective evidence of increased 
disability on prolonged use or during flare-ups.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has not undergone frequent hospitalization for his 
right ankle disability.  It has also not been shown that the 
veteran's service-connected right ankle disability has 
markedly interfered with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  After having carefully reviewed the evidence of 
record, the Board concludes that the requirements for a 
rating in excess of 10 percent, other than while convalescing 
from right ankle surgery, have not been met at any time since 
the grant of service connection.  Accordingly, staged ratings 
are not for application. 




ORDER

Entitlement to an effective date prior to March 3, 1995 for a 
grant of service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for degenerative joint 
disease of the thoracic spine is granted.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain, status post anterolateral 
synovectomy is denied.


REMAND

The veteran maintains that he is entitled to a compensable 
initial rating for his skin disability.  It is observed that 
the rating criteria for skin disabilities under 38 C.F.R. § 
4.118 were revised effective August 30, 2002.  While the 
veteran has received notice of both the old and new criteria, 
his most recent VA dermatological examination, in February 
2000, was adequate only relative to the former criteria.  
Specifically, the examiner did not state the percentage of 
the veteran's body that was affected by his skin disability.  
The examination report also failed to indicate whether the 
veteran had undergone intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and if so, 
for what length of time.  A new VA examination which provides 
clinical findings for evaluation of the veteran's skin 
disability under the revised rating criteria may result in 
entitlement to a higher evaluation.  Additionally, the Board 
notes that while the February 2000 VA examination revealed 
asymptomatic skin disability, the more recent treatment 
records in July 2003 and June 2004 reveal use of skin 
ointment and note recurrence of tinea cruris in the groin 
area.  

The December 2004 rating action granted the veteran's claim 
for service connection for fibromyalgia, effective from March 
1, 2002.  In January 2005, the veteran submitted a notice of 
disagreement respect to the March 1, 2002 effective date, and 
the initial disability rating assigned.  The veteran has not 
been issued a statement of the case with respect to these 
matters.  Since there has been an initial RO adjudication of 
a claim and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The veteran should be scheduled for a 
VA dermatology examination.  In addition to 
any other necessary tests, the examiner 
should state what percentage of the 
veteran's body is affected by his cutaneous 
candidiasis, tinea cruris, and tinea 
corporis.  The veteran should be asked to 
state whether he has undergone intermittent 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and if so, 
for what length of time.

2.  The RO must provide the veteran a 
statement of the case with respect to his 
claims for an effective date prior to March 
1, 2002 for the grant of service connection 
for fibromyalgia, and entitlement to an 
initial evaluation in excess of 20 percent 
for fibromyalgia.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If a 
substantive appeal is filed, the claims, 
subject to current appellate procedures, 
should be returned to the Board for further 
appellate consideration, as appropriate. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


